DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 2/15/22.
	Claims 1-19 are pending.

Response to Arguments
	The applicant submits that the amendments cover specifics of the integration which, upon further consideration by the examiner, are addressed by a new ground of rejection, explained below. 

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US 20090172551, Herein “Kane”) in view of Pyhalammi et al. (US 20080294998, Herein “Pyhalammi”) in view of Lai et al. (US 20110191316, Herein “Lai”) in view of Robb et al. (US 20170243280, Herein “Robb”) in view of Davis (US 20110154200, Herein “Davis”).
Regarding claim 1, Kane teaches a method for building and delivering a HTML (Hypertext Markup Language) construction representing digital content layout (representation of a layout of digital content on a web page based on a widget location and interaction (fig. 2)), the method comprising:
constructing the digital content layout (constructing a web page layout by laying out a widget contained in HTML served by the server to the user’s device [0028]), selecting subwidgets (selecting widgets to insert into the web page [0029]; widgets embedded in the associated web pages [0031]; the widget is used to render content such as 126 when selected for rendering/viewing by the user, according to the location of the respective widget within the user interface (fig. 2); the rendered widget content retrieved and delivered in line with the remainder of the web page (fig. 2); the widgets may include, at least, text and images, such as text and images that represent aggregated user behavioral data [0016]);
integrating the digital content layout with a designated website (integrating content with respect to the widget of the web page shown in fig. 2 and website);
delivering the third-party content to the designated website (the widget may retrieve content retrieved from an external source, such as a RSS news feed [0062]; retrieve from third party such as a web server ([0030] to [0035]). 

	However, Kane fails to specifically teach subwidget.

	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the interacting with subwidgets (e.g., a second widget corresponding with a first widget) of Pyhalammi with the interacting with additional content using a widget of Kane to have subwidget. The combination would allow for, according to the motivation of Pyhalammi, automated using subwidgets how desired content is accessed by the user such as by making more efficient navigating to particular content using such subwidgets that allow for automating the retrieval of the content, particularly for users who do not how or for whom accessing the required content would be difficult or inefficient [0003]. As such, such subwidgets provide users with a more convenient manner for interacting with content on a webpage, particularly with respect to other widgets ([0004] and [0005]).

	However, Kane in view of Pyhalammi fails to specifically teach integrating natively the digital content layout with a designated website, the integrating being over an electronic communication network that includes a plurality of computing devices, the computing devices communicating with each other via wired or wireless media.
	Yet, in a related art, Lai discloses based on native content used by a user such as the nature of the particular user content ([0041] to [0045]) determining and inserting widgets based on a native estimation of the content used by the user such that the widgets are selected [0046] and even further natively inserted into content requested by the user [0047], the native presentation based not only on a topic of the content but also on a presentation native to the layout of the requested content [[0045 to 0049]), such as inserting content that natively matches an intent of requested content, such as with emphasis natively matching user content ([0050] to [0052]).. 

	Furthermore, Lai teaches and/or makes abundantly clear:
	constructing, via a computing device (computer system [0032]; fig. 1; the remote server determining and efficiently locating requested content for the user that may be of particular and/or possible interest to the user [0033]; delivery using a server in communication with the user ([0034] and [0035]); server ([0039] and fig. 2) accessed remotely, such as over the internet [0042]), the digital content layout (determined layout of inserted content inserted within the web page [0035] such as widgets inserted into the page to increase a quality of the user’s experience [0036]; in particular, the server inserts widgets into the web page [0039] based on a layout including how the selected widgets are to be rendered or displayed to the user, such as natively presented alongside other content associated with the user’s desired/viewed content [0047]), the computing device including at least one processing unit and a memory (server [0047])
integrating natively (a determined order in which the widgets are displayed, such as natively rendering the widgets vertically in a way that natively matches the primary content [0048]) the digital content layout with a designated website (integrating the widgets with a viewed/requested web page [0048]; figs. 2 to 14 describing examples of viewed websites), the integrating being over an electronic communication network that includes a plurality of computing devices, the computing devices communicating with each other via wired or wireless media (network (figs. 1, 2, 14, and 15));
	delivering, via the network (network communication (figs. 1, 2, 14, and 15)), third-party content to the designated website (third party widgets including, e.g., web content, mapping content, etc. ([0027], [0046], [0050], [0053], [0068], [0069], [0075], [0076], and [0086])). 

	However, Kane in view of Pyhalammi in view of Lai fails to specifically teach for fixed interactions with the digital content layout such that integration with the designated website does not dynamically alter the digital content layout.
	Yet, in a related art, Robb discloses distributing content using a web widget package capable of distribution from, e.g., an application server [0029], such as in the case of a consumer receiving a web widget and the web widget providing content, such as preview content to the user – the content having been packaged with the web widget [0032]. Even further, such content as images may be provided using subwidgets [0041]; subwidgets (e.g., web widget elements received from a content owner or third party owner, for instance [0032]; one or more widgets of a package [0034]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the programmed interactions such as for interacting with prescribed digital content such that the integration with the content does not alter the control of the content as the control is programmed by the distributor of Robb with the subwidget of Kane in view of Pyhalammi in view of Lai to have for fixed interactions with the digital content layout such that integration with the 
	Furthermore, Robb teaches or makes abundantly clear integrating natively the digital content layout with a designated website, the integrating being over an electronic communication network that includes a plurality of computing devices, the computing devices communicating with each other via wired or wireless media (within a network of compute devices (figs. 1; [0037]), supplying web widgets distributed to users such as for monitoring purchase transactions completed over the web widgets, such as for performing analytics and reporting [0035]; for instance, the web widget may provide content for determining and then retrieving payment content, the selected multimedia content downloaded by the web widget as determined, further allowing for monitoring transaction analytics [0032], based on providing content designed for native integration into the web experience, such as by including a buy button and a web content integration for integrating a checkout experience [0040]).

	However, Kane in view of Pyhalammi in view of Lai in view of Robb fails to specifically teach the integrating including associating the designated website with one or more files, the one or more files including (i) a map for third-party content for the designated website and (ii) one or more widgets, one or more subwidgets, or a combination thereof to build and represent the digital content layout according to the map on the designated website.
	Yet, in a related art, Davis discloses broadcast corresponding with a widget [0026] with mapping to third party content such as content currently rendered on the device ([0031] and [0032]), delivered using CSS [0035], the widget used to build the digital content by presenting according to, e.g., synchronization [0005], further presented according to widget webpage files, further presented natively so as to not obscure the primary content [0035]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the widget and CSS for coordinating third party content of Davis with the widget-based third party content management of Kane in view of Pyhalammi in view of Lai in view of Robb to have the integrating including associating the designated website with one or more files, the one or more files including (i) a map for third-party content for the designated website and (ii) one or more widgets, one or more subwidgets, or a combination thereof to build and represent the digital content layout according to the map on the designated website. The combination would allow for, according to the motivation of Davis, efficiently and effectively managing the presentation of augmentation content of primary content using widgets which are useful resources for providing interactivity  which can be delivered and installed for execution on a device and manage the functionality with limitation on functionality only based on the developer’s creativity ([0001] to [0006]). 
	Furthermore, Davis teaches or makes abundantly clear:
	integrating natively the digital content layout with a designated website for fixed interactions with the digital content layout such that integration with the designated website does not dynamically alter the digital content layout (e.g., overlay, transparent so as not to obscure the primary media content  [0035]);
determining one or more cascading style sheets (CSS) for rendering the third-party content natively within the designated website (CSS [0035]), the CSS being defined at a widget level, a subwidget level, a designated website level, or a combination thereof (CSS widget [0035]); and
	determining assets within the widgets, the subwidgets, the designated webpage, or a combination thereof for integrating into the digital content layout (widget assets presented as, e.g., overlays over the primary content [0025] for presentation of supplemental content [0027]); and
	delivering, via the communication network, the third-party content to the designated website along with the CSS and the assets such that the third-party content is natively integrated within the designated website based on the digital content layout (natively such as by overlaying the widget-based content over the primary content [0025] (e.g., enhanced media content) [0005]). 

Regarding claim 2, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis teaches the limitations of claim 1, as explained above.
Furthermore, Kane teaches the method of claim 1, wherein the third-party content is delivered inline directly in the designated website (content rendered in a web page corresponding with the widget (fig. 2 and [0053])).

Furthermore, Davis discloses inline such as overlay [0025]. 

Regarding claim 5, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis teaches the limitations of claim 1, as explained above.
Furthermore, Kane teaches the method of claim 1, wherein the sub widgets include asset sub widgets that are directly associated with media, data, or a URL (Uniform Resource Locator) to render content (widgets associated with web pages, widgets, etc. (fig. 4A) and further associated with media, 

Regarding claim 6, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis teaches the limitations of claim 1, as explained above.
Furthermore, Kane teaches the method of claim 1, wherein the sub widgets include container sub widgets that are image containers, text or HTML containers, video players, or document viewers (retrieve and display content [0016] such as widget-based video rendering [0068]).

Rergarding claim 8, the claim recites similar limitations as claim 1 – see above.
Furthermore, Kane teaches a computing device for building and delivering a HTML (Hypertext Markup Language) construction representing digital content layout (website with digital content late corresponding with a HTML file that includes widget code for interaction [0024]), the computing device comprising:
a control circuit (computer hardware [0054]);
a processor installed in the control circuit (processor [0054]); and
a memory installed in the control circuit and coupled to the processor, wherein the processor is configured to execute a program code stored in the memory (code stored on computer storage [0054]).

Regarding claim 9, the claim recites similar limitations as claim 2 – see above.

Regarding claim 15, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis teaches the limitations of claim 1, as above.
	Furthermore, Kane teaches the method of claim 1, further comprising tracking, via the network, interactive content within the third-party content on the designated website (tracking user actions [0005]

Furthermore, Lai discloses tracking content of the widget [0069] and user interactions for logging [0070].). 

	Furthermore, Robb teaches wherein the interactive content is delivered via the digital content layout (e.g., a layout-determined “Buy Song” interactive element (fig. 10 - 1006); web widget includes interactive fields such as field for content owner’s name and a buy button for enabling interactivity [0050]) and originates from a third-party relative to a party that controls the designated website (a third party such as a party that offers a content for purchase (e.g., the content owner) [0050] as a third-party relative to the provider of the web page and also the controller of the content distribution ([0050]; figs. 1-3 such as including a web widget inventory management with respect to content providers, such as content providers providing content for distribution as managed using web widgets of the application server [0029]).

	Regarding claim 16, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis teaches the limitations of claims 1 and 15, as above.
	Furthermore, Robb teaches the method of claim 15, wherein the tracking captures events specific to content loads, clicks on content, navigation through content, and/or (Examiner’s note: under broadest reasonable interpretation, interpreted as “or”) open and closing of calls-to-action or callouts (analytics [0034] including, e.g., transaction statistics and location statistics, such as involving purchase transactions initiated and completed over web widgets received by users [0035]; for instance, a user clicking for purchasing ([0032] and [0033])). 

	Regarding claim 17, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis teaches the limitations of claims 1 and 15, as above.
	Furthermore, Robb teaches the method of claim 15, wherein the tracking is based on an organizational structure and classification mechanisms (tracking data based on usage of organizational information such as tracking resources used/provided by content owners in promoting their multimedia content over one or more networks, such as involving transaction statistics and location statistics (i.e., classifications) with respect to the viral distribution of web sidgets and related purchase transactions initiated and completed over web widgets via a network distribution [0035]; further analyzing statistic trends, such as performed automatically or as requested by content owners (i.e., structure of analysis request) [0048]; even further, classification with respect to type (e.g., purchase), such as analytics related to a purchase transaction [0035]).


Claims 3, 4, 7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis in view of Ioffe et al. (US 20090288021, Heein “Ioffe”).
Regarding claim 3, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis teaches the limitations of claim 1, as explained above.
Furthermore, Kane teaches the method of claim 1, wherein the third-party content is delivered in a Call-To-Action (CTA) which is … displayed inline which, when clicked triggers a window with content (e.g., rendering a window that appears when a user selects a particular widget-based object [0062]).

	However, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis fails to specifically teach a button.
Yet, in a related art, Ioffe discloses widget button for interacting with widget content and, particularly including subwidgets [0047].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the widget including an actionable button displayed with the web page content of Ioffe with the widget-based content delivery of Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis to have a button. The combination would allow for, according to the motivation of Ioffe, making more user-friendly and efficient how widget-based content is retrieved and rendered to a user, thus allowing builders of websites to enhance the delivery of launched content via a website in a user-friendly and interactive manner, such as is the case of a graphical user interface element including a button ([0002] to [0008]). A button is familiar and user-friendly interactive graphical user interface for performing calls to actions which may be used in processing widget content on a web browser which also commonly includes other navigation buttons [0047].

Regarding claim 4, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis in view of Ioffe teaches the limitations of claims 1 and 3, as explained above.
Furthermore, Kane teaches the method of claim 3, wherein the third-party content is delivered in an overlay where one or more Call-to-Actions CTAs are rendered on top of an existing element on the designated website (e.g., object or rea of the page that when selected causes window content to be 

Regarding claim 7, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis teaches the limitations of claims 1 and 6, as explained above.
However, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis fails to specifically teach the method of claim 6, wherein one container subwidget is rendered within another subwidget to build an interactive layout.
Yet, in a related art, Ioffe discloses presenting one or more second widgets on a first widget upon a user request such that the user may interact (e.g., browse) with the edges, initiated by clicking a button [0047]; see also fig. 4B.
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the widget including an actionable button displayed with the web page content of Ioffe with the widget-based content delivery of Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis to have a wherein one container subwidget is rendered within another subwidget to build an interactive layout. The combination would allow for, according to the motivation of Ioffe, making more user-friendly and efficient how widget-based content is retrieved and rendered to a user, thus allowing builders of websites to enhance the delivery of launched content via a website in a user-friendly and interactive manner, such as is the case of an embedded graphical user interface element ([0002] to [0008]). Interactive and embedded containers provide an enhanced interactive graphical user interface for performing calls to actions which may be used in processing widget content on a web browser which also commonly includes other, related content ([0002] to [001]; see also [0047]).

Regarding claim 10, the claim recites similar limitations as claim 3 – see above.

Regarding claim 11, Kane in view of Pyhalammi in view of in view of Lai in view of Robb in view of Davis in view of Ioffe teaches the limitations of claims 8 and 10, as explained above.
Furthermore, Ioffe teaches the computing device of claim 10, wherein the third party content is delivered in an overlay where one or more Call-to-Actions CTAs are rendered on top of an existing element on the designated website (a browse widget button overlayed a first widget and page of the web page ([0047] and fig. 4A)).

Regarding claim 12, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis in view of Ioffe teaches the limitations of claim 8, as explained above.
Furthermore, Kane teaches the computing device of claim 8, wherein the sub widgets include asset subwidgets that are directly associated with media, data, or a URL (Uniform Resource Locator) to render content (widgets associated with web pages, widgets, etc. (fig. 4A) and further associated with media, data, and a URL which may be rendered to the user ([0014] to [0016]) and, in addition to retrieving web data, the system may also base such requests and retrieval on, e..g, the URL of the web page visited by the user [0030]; the widgets may be used to render/display content to the user on the accessed web pages [0016]).

Regarding claim 13, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis in view of Ioffe teaches the limitations of claim 8, as explained above.
Furthermore, Kane teaches the computing device of claim 8, wherein the sub widgets include container sub widgets that are image containers, text or HTML containers, video players, or document viewers (causing to retrieve content for the web page, the widget didisplay object including related content including, e.g., news stories, blogs, podcasts, video clips [0068]).

Regarding claim 14, Kane in view of Pyhalammi in view of Lai in view of Robb in view of Davis in view of Ioffe teaches the limitations of claims 8 and 13, a explained above.
Furthermore, Ioffe teaches the computing device of claim 13, wherein one container subwidget is rendered within another subwidget to build an interactive layout (presenting one or more second widgets on a first widget upon a user request such that the user may interact (e.g., browse) with the edges, initiated by clicking a button [0047]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144